Citation Nr: 0720646	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-33 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
traumatic foreign body of the right eye.

2.  Entitlement to service connection for macular 
degeneration, to include as secondary to service-connected 
right eye injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947 and from November 1950 to April 1952. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision in which the RO denied 
entitlement to a compensable rating for residuals of 
traumatic foreign body of the right eye and denied service 
connection for macular degeneration.  The veteran filed a 
notice of disagreement (NOD) with the denial of his claims in 
May 2005.  The RO issued a statement of the case (SOC) in 
August 2005, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in October 
2005.

In July 2007, the undersigned Deputy Vice-Chairman of the 
Board granted the June 2007 motion by the veteran's 
representative to advance this appeal on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's residuals of traumatic foreign body of the 
right eye include objective findings of healed right eye 
injury without sequelae and with a scar of no visual 
significance.

3.  Macular degeneration is first shown many years after the 
veteran's separation from service, and is not shown to be 
related to events, disease, or injury during military service 
or to be related to any service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
traumatic foreign body of the right eye have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.10, 4.84a, Diagnostic Code 6009 (2006).

2.  Macular degeneration was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2005) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In rating cases, a claimant must be 
provided with information pertaining to assignment of 
disability ratings (to include the rating criteria formula 
for all possible schedular ratings for a disability), as well 
as information regarding the effective date that may be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, RO letter dated in May 2005 provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate his service connection and increased 
rating claims, as well as what information and evidence must 
be submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  After the appellant was afforded 
opportunity to respond to notice identified above, the August 
2005 SOC reflects readjudication of the claim.  Thereafter, 
the veteran submitted an April 2006 statement indicating that 
he had no more evidence to submit concerning his claims.  
Hence, the appellant is not shown to be prejudiced by the 
timing of this VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the RO 
informed the veteran of the current disability and medical 
nexus requirements via the letter identified above.  The 
veteran was not informed of how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  However, the timing and form 
of this notice is not shown to prejudice the veteran.  As the 
Board's decision herein denies the claim for service 
connection and a compensable rating for residuals of a right 
eye injury, no disability rating or effective date is being 
assigned; hence, there can be no possibility of prejudice to 
the veteran as regards the Dingess/Hartman requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and the report of a May 2004 VA eye 
examination.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2006).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. § 
3.159(d) (2006).

II.  Analysis

A.  Compensable Rating for Right Eye Injury Residuals

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, the RO granted the veteran service connection 
and noncompensable (zero percent) rating under Diagnostic 
Code 6009 for residuals of traumatic foreign body of the 
right eye in an April 1949 rating decision.

In December 2003, the veteran filed a claim for a compensable 
rating for his service-connected eye disability.  Thereafter, 
RO continued the previously assigned noncompensable rating 
for the veteran's service-connected residuals of traumatic 
foreign body of the right eye in a May 2004 rating decision.  

The veteran's service-connected residuals of traumatic 
foreign body of the right eye have been rated pursuant to 
Diagnostic Code 6009 for an unhealed injury of the eye.  
Under this regulatory provision, when the disability is in 
chronic form, it is to be rated from 10 to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
Minimum rating during active pathology is 10 percent.  See 38 
C.F.R. § 4.84a, Diagnostic Code 6009 (2006).

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for assignment of a compensable rating for residuals of 
traumatic foreign body of the right eye.

In a May 2004 VA eye examination report, the examiner 
detailed that the veteran's post ocular history was 
remarkable for a metallic foreign body embedded in the right 
cornea in 1947.  It was noted that there was a 24 hour 
interval between the impact injury and the time the veteran 
received treatment.  Thereafter, the foreign body was removed 
with subsequent treatment and the veteran recovered without 
known sequelae.  The examiner noted that the veteran was 
recently told he needed to be evaluated for a macular 
degeneration problem.  The veteran's entering visual acuity 
with his current glasses measured 20/25+ in the right eye and 
it was noted that visual acuity was likewise reduced at near, 
but near acuity reduction was greater than the distance.  
Evaluation of the central visual field revealed no scatoma in 
the right eye.  Evaluation of the visual field revealed full 
and intact visual field in both eyes.  Examination of the 
cornea in the right eye revealed a tiny anterior stromal 
corneal scar, far less than 1 millimeter in diameter.  It was 
further noted that the scar was peripheral and of no visual 
consequence.  Additional examination findings noted that the 
macula in the right eye was remarkable for scattered drusen 
consistent with age related changes.  The examiner listed an 
impression of metallic foreign body injury in the right eye 
that healed without sequelae and with a scar of no visual 
significance.  The examiner further indicated that there was 
no evidence that the current findings of macular degeneration 
were related to military service. 

Objective medical findings do not show that his service-
connected right eye injury residuals are productive of 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity.  As there is no 
competent medical evidence of decreased visual acuity or 
other active pathology or impairment attributable to the 
veteran's service-connected right eye injury residuals, a 
compensable rating is not warranted under 38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2006).  The Board has also considered 
whether a higher rating is warranted under other potentially 
applicable Diagnostic Codes.  However, in this case, no 
objective medical evidence has indicated that the veteran's 
macular degeneration is related to his service-connected 
right eye disability residuals.  Hence, there is no basis to 
warrant a compensable rating under any alternate Diagnostic 
Code.

In making this determination, the Board has considered the 
veteran's assertions on appeal.  Although the veteran 
indicates in his statements that he believes his disability 
warrants a compensable rating and that he has impaired 
eyesight as well as a gray spot in his vision due to his 
service-connected right eye injury residuals, he has not 
provided medical evidence demonstrating that these 
manifestations are due to his service-connected right eye 
disability, rather than other eye disorders which have not 
been accorded service connection.  Although it appears clear 
that the veteran is experiencing increased eye disability, 
the disabling effects of a nonservice-connected eye 
disabilities, like cataracts or macular degeneration, may not 
be considered in the evaluation of his service-connect right 
eye injury residuals. In fact, the May 2004 VA examiner 
specifically indicated that there was no evidence that 
current findings of macular degeneration were related to 
military service.

As a final matter, the Board finds that there is no showing 
that the veteran's service-connected eye disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited to in 
the August 2005 SOC).  In this regard, the Board notes that 
the veteran's disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
objective evidence that the disability has warranted frequent 
periods of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

B.  Service Connection for Macular Degeneration

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The veteran contends that he currently suffers from macular 
degeneration related to a right eye injury incurred during 
active service.  Considering the claim in light of the above-
noted legal authority, the Board finds that the weight of the 
evidence is against the claim.

Service medical records show that the veteran suffered an eye 
injury when a metallic foreign body became lodged in his 
right eye during active service in 1947.  The veteran is 
currently rated as noncompensable (zero percent) for 
residuals of traumatic foreign body of the right eye.  In 
this case, objective medical findings of macular degeneration 
are first shown more than 40 years after separation from 
active service in the May 2004 VA eye examination report.  

While competent medical evidence of record indicates the 
veteran has a current eye disability of macular degeneration, 
it does not show that the veteran's claimed eye disability is 
related to active service or to his service-connected right 
eye injury residuals.  Significantly, the record includes a 
competent medical opinion, in the May 2004 VA examination 
report discussed above.  In that report, the VA examiner 
specifically noted that the veteran's current macular 
degeneration is consistent with age related changes and 
indicated that there is no evidence that the veteran's 
macular degeneration is related to military service.  In 
addition, there is no competent medical opinion establishing 
that the veteran's current eye disability of macular 
degeneration is proximately due to or the result of his 
service-connected right eye injury residuals, and neither he 
nor his representative has presented, identified, or alluded 
to the existence of, any such opinion.  

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal.  However, 
the veteran cannot establish a service connection claim on 
the basis of his assertions alone.  While the Board does not 
doubt the sincerity of the veteran's belief that his current 
eye disability of macular degeneration is related to his 
service-connected residuals of a right eye injury, this claim 
turns on a medical matter-the relationship between the 
claimed disability of macular degeneration, his service-
connected right eye injury residuals, and active service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim.  

For the foregoing reasons, the claim for service connection 
for macular degeneration must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a compensable rating for residuals of 
traumatic foreign body of the right eye is denied.

Entitlement to service connection for macular degeneration, 
to include as secondary to service-connected right eye injury 
residuals, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


